Name: Commission Regulation (EEC) No 3523/84 of 14 December 1984 revoking Regulation (EEC) No 2291/84 concerning the stopping of fishing for sole by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 84 Official Journal of the European Communities No L 328/19 COMMISSION REGULATION (EEC) No 3523/84 of 14 December 1984 revoking Regulation (EEC) No 2291/84 concerning the stopping of fishing for sole by vessels flying the flag of Belgium between the Member States and the conditions under which the total allowable catches may be fished (*); whereas fishing for sole in ICES division VII e by vessels flying the flag of Belgium or registered in Belgium should therefore be permitted ; whereas, consequently, it is necessary to revoke Commission Regulation (EEC) No 2291 /84, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2291 /84 (3) stopped fishing for sole in ICES division VII e by vessels flying the flag of Belgium or registered in Belgium as from 7 August 1984 ; Whereas Council Regulation (EEC) No 3175/84 (4) amended the quotas for sole in ICES division VII e provided by Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional shares of these catches available to the Community, the allocation of that share Article 1 Commission Regulation (EEC) No 2291 /84 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29. 7. 1982, p. 1 . (2) OJ No L 169, 28. 6. 1983, p. 14. 0 OJ No L 210, 7. 8 . 1984, p . 16. O OJ No L 298, 16 . 11 . 1984, p . 1 . 0 OJ No L 37, 8 . 2 . 1984, p. 1 .